Citation Nr: 0609243	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hepatitis C.

2.  Entitlement to an initial, compensable rating for 
calluses of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1971, and from May 1971 to July 1975.

This appeal before the Board of Veterans' Appeals (Board) 
arises from  a December 2001 rating decision in which the RO 
granted service connection and assigned an initial, 0 percent 
(noncompensable) rating for calluses of the feet, effective 
September 26, 1994.   The veteran filed a notice of 
disagreement (NOD) in January 2002, and the RO issued a 
statement of the case (SOC) in June 2002.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in December 2002.  

This appeal also arises from a December 2001 rating decision 
in which the RO granted service connection and assigned an 
initial, noncompensable rating for hepatitis C, effective 
March 14, 2001.  The veteran filed a notice of disagreement 
(NOD) in May 2002, and the RO issued a statement of the case 
(SOC) in December 2002.  The appellant filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) 
in December 2002.  In a July 2005 decision, the RO assigned 
an initial, 10 percent rating for the veteran's service-
connected hepatitis C, effective March 14, 2001.

In July 2003, the veteran testified during  a hearing before 
a Veterans Law Judge who is no longer with the Board.  In 
November 2005, the Board notified the veteran that he was 
entitled to another hearing, if he desired one.   In its 
letter, the Board explained  that if the veteran did not 
respond within 30 days, the Board would assume that he did 
not want another hearing.  As the veteran did not respond 
with 30 days, the Board assumes that he does not want another 
hearing.  l.

In February 2004, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of each 
claim (as reflected in the July 2005 supplemental SOC (SSOC)) 
and returned these matters to the Board for further appellate 
consideration.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the  RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted.

The Board remanded these issues in February 2004 primarily 
for  VA examinations to obtain medical findings upon which 
evaluate the severity of the veteran's service-connected 
hepatitis C and calluses of the feet.   The veteran underwent 
further examinations; however, these examinations do not 
include sufficient findings to evaluate either disability.

Because the initial noncompensable rating was assigned, by 
analogy, pursuant to the diagnostic criteria for rating skin 
growths (under Diagnostic Code 7819), the Board requested 
determatological evaluation of the veteran.  However, the 
April 2004 VA dermatological examiner did not render any 
findings as to the veteran's calluses of the feet.  Without 
current medical findings, the Board cannot accurately 
evaluate the veteran's service-connected calluses of the 
feet.

Similarly, the April 2004 VA examiner who evaluated the 
veteran for his hepatitis C did not address the criteria, as 
requested by the Board, to accurately evaluate the disorder.

In short, the record still does not include medical evidence 
sufficient to adjudicate the claims on appeal.  The Board 
also points out that a remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the RO should arrange for the veteran to undergo 
appropriate VA examinations, by  physicians, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, may result in a denial of the claim(s).  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file a copy of the notice of the date and time of 
the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims for higher initial ratings on appeal.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2004) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO's letter should 
advise the veteran of what is needed to substantiate a claim 
for a higher initial rating, and also invite the veteran to 
submit all evidence in his possession.  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans  Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  In 
adjudicating each claim, the RO should consider the 
applicability of all pertinent rating criteria in evaluating 
the calluses of the feet, to include the former and revised 
criteria for rating skin disorders (in effect prior to and 
after August 30, 2002), as well as the criteria for rating 
residuals of foot injury (Diagnostic Code 7804-often used to 
rate nonspecific foot disability).  In adjudicating each 
claim, the  RO should also document its specific 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Fenderson, is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for higher initial ratings for 
hepatitis C and for calluses of the feet 
that is not currently of record.  The 
RO's letter should advise the veteran of 
what is needed to substantiate a claim 
for a higher initial rating, invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo 
appropriate VA examination of the 
veteran's feet.   The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (and all clinical findings 
should be reported in detail.  

The physician should specifically comment 
on the frequency and severity of the 
veteran's calluses.  The examiner should 
also indicate whether the veteran has any 
scarring associated with the removal of 
calluses, and, if so, whether any such 
scars are tender, painful, or result in 
any functional limitation of either foot.  
Also, considering all symptoms associated 
with the veteran's calluses, the examiner 
provide an assessment as to whether the 
veteran's overall foot impairment is best 
characterized as mild, moderate, 
moderately severe, or severe.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

4.  Also after all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, or a reasonable time period for the 
veteran's response has expired , the RO 
should arrange for the veteran to undergo 
an appropriate VA examination, by a 
physician, for his hepatitis C-
preferably, a liver, gall bladder, and 
pancreas examination.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency and degree, as 
appropriate) of manifestations of 
fatigue, malaise, and anorexia.  The 
examiner should also specify whether the 
veteran has experienced weight loss (and 
if so, whether it is minor or 
substantial), or other indications of 
malnutrition, and/or hepatomegaly related 
to hepatitis C.  The examiner should also 
comment on the frequency and duration of 
any incapacitating episodes (episodes of 
signs and symptoms severe enough to 
require bed rest and treatment by a 
physician), if any, with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain; and the total duration in 
weeks of incapacitating episodes during 
the past 12-month period. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy of any notice(s) of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271,  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
higher initial ratings for calluses of 
the feet and for hepatitis C in light of 
all pertinent evidence and legal 
authority.  In adjudicating the claim for 
a higher initial rating for the feet, the 
RO should consider and address all 
applicable rating criteria for evaluating 
the disability (to include the criteria 
for rating residuals of foot injury and 
the criteria for rating disabilities of 
the skin-to  include benign skin growths 
and scars-as in effect prior to and 
since August 30, 2002), as appropriate.  
In abjudicating each claim, the RO should 
document its consideration of whether 
"staged rating", pursuant to Fenderson 
(cited to above), is appropriate.

8.  If either claim is not granted to the 
veteran's satisfaction, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental SOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

 
 
 
 

